Citation Nr: 0324714	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral foot and ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran had verified active military duty from 
October 11, 1962 to November 7, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for service connection for a bilateral 
foot and ankle disability (claimed as plantar fascia damage 
as well as bone spurs and manifested by pain to the legs, 
knees, hips, and low back).  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his petition.  
Thereafter, in May 2003, the RO determined that new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a bilateral foot and 
ankle disability had been received but denied the de novo 
claim of service connection for such a disorder.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that regardless of the RO's action in 
determining whether new and material evidence has been 
submitted, the Board still has a legal duty to consider that 
same issue.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the Board construes the issue in the current case 
to be whether new and material evidence has been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection for a bilateral foot and ankle disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In an October 1972 rating decision, the RO denied service 
connection for a bilateral foot and ankle disability (defined 
as flat feet and manifested by swelling and aching of the 
ankles).  Although notified of the denial, the veteran did 
not initiate an appeal of the October 1972 decision.  

3.  The evidence received since the October 1972 denial of 
the veteran's petition to reopen his previously denied claim 
for service connection for a bilateral foot and ankle 
disability bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a bilateral foot and ankle 
disability.  

4.  The veteran's bilateral foot and ankle disability, 
defined as flexible pes planus with plantar fasciitis (heel 
spur syndrome) pre-existed his period of active military duty 
but did not worsen beyond natural progression during such 
service.  


CONCLUSIONS OF LAW

1.  The October 1972 rating decision which denied service 
connection for a bilateral foot and ankle disability is 
final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 
38 C.F.R. §§ 19.112, 19.118, 19.153 (1972).  

2.  The evidence received since the October 1972 denial of 
service connection for a bilateral foot and ankle disability 
is new and material, and the claim for service connection for 
a bilateral foot and ankle disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

3.  A bilateral foot and ankle disability, defined as 
flexible pes planus with plantar fasciitis (heel spur 
syndrome) was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a July 2001 letter, a supplemental statement 
of the case issued in May 2003, and a May 2003 letter, the RO 
informed the veteran of the specific provisions of the 
recently passed VCAA, the criteria used to adjudicate his 
claim, the particular type of evidence needed to substantiate 
this issue, as well as the specific type of information 
needed from him.  As such, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded a relevant VA examination.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's claim based upon a complete and thorough review of 
the pertinent evidence associated with his claims folder.  

Factual Background

Initially, by an October 1972 rating action, the RO denied 
service connection for a bilateral foot and ankle disability.  
At the time of this previous decision, the veteran contended 
that he had incurred a bilateral foot and ankle disability, 
which was manifested by swelling and aching of these 
extremities, as a result of his basic training.  

According to the service medical records, the examination 
conducted in September 1961 pursuant to the veteran's 
enlistment into naval reserve duty determined that the 
veteran's feet and lower extremities were normal.  The 
examination conducted in October 1962 one day before his 
entrance into active duty demonstrated that his feet and 
lower extremities were normal.  Later in October 1962, and 
approximately two weeks after the active duty enlistment 
examination, the veteran sought treatment for sore feet.  A 
physical examination of these extremities reflected severe 
pronation of the ankles as well as flat feet.  The examiner 
concluded that this disability existed prior to the veteran's 
entrance into active military duty.  The subsequent Report Of 
Board Of Medical Survey, which was dated in November 1962, 
indicates that the veteran had stated that he had experienced 
only minor and occasional difficulties with his feet prior to 
enlistment.  This document includes medical conclusions that 
the disability existed prior to the veteran's enlistment and 
that the disorder "is considered not to be the proximate 
result of performance of active duty involving basic pay as 
defined by law."  

Based on this evidence, the RO, by an October 1972, denied 
the veteran's claim of entitlement to service connection for 
a bilateral foot and ankle disability manifested by flat feet 
as well as swelling and aching of the ankles.  The RO 
explained that the service medical records include competent 
opinions that this disorder was not considered to be the 
proximate result of the veteran's performance of active duty.  
Several days later in October 1972, the RO notified the 
veteran of the denial of his service connection claim.  He 
did not respond.  

Thereafter, in February 2000, the veteran submitted his 
current petition to reopen his claim for service connection 
for a bilateral foot and ankle disability.  He continued to 
maintain that he incurred this disorder as a result of his 
in-service basic training.  

In support of this contention, the veteran submitted 
duplicate copies of his service medical records.  
Additionally, he submitted copies of private medical records 
reflecting treatment for minimally active chronic recurrent 
tendonitis of both feet in December 1999.  Reports of X-rays 
taken of the veteran's feet at that time reflected the 
presence of bilateral small calcaneal spurs at the insertion 
of the Achilles' tendons.  

Also in the record of the December 1999 outpatient treatment 
session, the veteran reported to his physician that his feet 
problems began during service when he had to walk over 
cobblestones and that he was discharged from the military 
when he began to experience swelling in both of his feet.  He 
described experiencing pain along the medial aspects of his 
arches with standing and walking ever since then.  The 
veteran's treating physician noted in the report that the 
veteran's military records had been requested and that he was 
"told [that] we would review."  

In a September 2000 letter, this same private physician 
explained that he had treated the veteran since July 1986 and 
that the veteran had had a longstanding history of bilateral 
foot pain.  Further, the doctor reiterated the veteran's 
previous statement that he had incurred this condition during 
his basic training and that this disorder was the reason for 
his military discharge.  The physician referenced the 
veteran's "military medical record for physical information 
regarding [the] patient . . . during basic training and the 
request of discharge reason."  At the conclusion of the 
letter, the doctor stated that, "based on our treatment of 
this patient, and our knowledge of his problems, that this 
problem has in fact existed since his basic training in Great 
Lakes, Illinois in 1962."  

In a subsequent letter dated in August 2001, this same 
physician noted that the veteran's chronic history of 
bilateral foot pain has been present since his basic 
training, at which time he had to march over large 
cobblestone areas several times per day.  In addition, the 
doctor stated that the veteran did not have foot problems 
prior to his service.  

Thereafter, in April 2003, the veteran underwent a VA foot 
examination, at which time he described continuing foot 
problems since service.  A physical examination of the 
veteran's ankles demonstrated 10 degrees of dorsiflexion 
bilaterally, 40 degrees of plantar flexion bilaterally, and 
no redness, heat, swelling, or tenderness to palpation.  
Evaluation of the veteran's feet reflected moderately 
pronated feet with a grade 1 pes planus, mild heel valgus 
with weightbearing (which was corrected while seated), no 
Achille's tendon spasm or displacement, no pain with 
manipulation of the feet, tenderness to palpation of the 
plantar aspect of the midfoot region bilaterally, no plantar 
callus formation, full range of motion of the toes, a healing 
abrasion of the right heel which occurred recently when he 
worked in his yard, the ability to heel and toe walk with 
complaints of pain in both heels during heel walking, the 
ability to squat and to rise, intact reflexes in the lower 
extremities, intact sensation in the lower extremities, 
warmth in the legs and feet, a normal hair growth pattern of 
the lower legs and feet, palpable pulses of both feet, and a 
supine straight leg raising evaluation which was negative for 
radicular pain.  

The examiner provided an impression of flexible pes planus 
with plantar fasciitis (also described as heel spur 
syndrome).  Following this physical examination as well as a 
review of the veteran's records, the examiner noted that, 
although the veteran did not mention having any foot problems 
at the time of his enlistment examination, he did note at the 
November 1962 Board of Medical Survey that he had only minor 
and occasional difficulties with his feet before his entrance 
into the military because he had never done much walking or 
marching before service.  In addition, the examiner stated 
that the service medical records included medical opinions 
that the veteran's foot condition existed prior to 
enlistment.  The examiner also noted the veteran's admission 
that he did not seek medical care for his feet until 1999 
(more than 35 years after his military discharge), even 
though he described throughout the current appeal continuing 
foot problems since service.  

The examiner then expressed his opinion that it is as likely 
as not that the veteran's foot symptomatology increased 
during training but that the underlying condition of flexible 
pes planus was not permanently worsened during his short 
period of active duty.  The examiner also concluded that the 
veteran's claim "is somewhat speculative in nature and 
represents a possibility as opposed to medical certainty or 
even as likely as not."  Further, the examiner expressed his 
opinion that the veteran's complaints regarding his spine, 
hips, knees, and legs "likely represent degenerative changes 
which are age-related as opposed to being any sort of 
'secondary' condition related to his feet."  

In May 2003, the RO considered this additional evidence.  The 
RO concluded that the information provided support for the 
veteran's petition to reopen his previously denied claim for 
service connection for a bilateral foot and ankle disability.  
Thus, the RO granted the veteran's petition but then denied 
the underlying de novo claim for service connection for a 
bilateral foot and ankle disability on the basis of the 
medical opinions provided by the April 2003 VA examiner.  

Analysis

A.  New And Material Issue

As previously noted in this decision, by an October 1972 
rating action, the RO denied service connection for a 
bilateral foot and ankle disability.  Specifically, the RO 
held that the available evidence (e.g., the service medical 
records) include competent opinions that this disorder was 
not considered to be the proximate result of the veteran's 
performance of active duty.  

Several days later in October 1972, the RO notified the 
veteran of the decision.  However, the veteran failed to 
initiate an appeal of the denial by filing a notice of 
disagreement.  Consequently, the October 1972 denial of 
service connection for a bilateral foot and ankle disability 
became final.  See, 38 U.S.C.A. § 7105(a), (c), (d)(3); 
38 C.F.R. §§ 19.112, 19.118, 19.153.  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, by the 
October 1972 rating action, denied the veteran's claim for 
service connection for a bilateral foot and ankle disability 
on the basis that the evidence of record did not reflect the 
presence of a chronic disorder related to his active military 
duty, including the in-service episodes of treatment for foot 
and ankle symptomatology.  Significantly, however, the 
additional evidence received since this prior final denial 
includes copies of private medical records reflecting such an 
association.  

Specifically, as the private medical records dated in 
September 2000 and August 2001 include a physician's opinion 
that the veteran's current foot problems are associated with 
his active military duty, the Board finds that the 
post-service private medical records are clearly probative of 
the central issue in the veteran's bilateral foot and ankle 
claim.  Significantly, the September 2000 and August 2001 
letters bear directly and substantially upon the specific 
matter under consideration, are neither cumulative nor 
redundant, and, by themselves or in connection with evidence 
previously assembled, are so significant that they must be 
considered in order to decide fairly the merits of the claim 
for service connection for a bilateral foot and ankle 
disability.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
bilateral foot and ankle disability in October 1972 is new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a bilateral foot and ankle disability.  See, 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  

B.  De Novo Service Connection Issue

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a bilateral foot and ankle disability has been 
received, the Board must now address the de novo claim for 
service connection for a bilateral foot and ankle disability.  
In this regard, the Board notes that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Furthermore, every veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
See Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (the 
presumption of soundness attaches only where there has been 
an entry examination in which the later-complained-of 
disability was not detected).  

Nonetheless, service connection for a preexisting disability 
may still be granted if the disorder is shown to have been 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002).  

The Court has held that "the presence of a ratable increase 
in disability at separation would be conclusive of an 
in-service increase in disability."  Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).  However, the absence of a 
ratable in-service increase would not rule out a finding of 
an increase in disability.  Id. at 163.  

In this regard, the Board acknowledges the contentions made 
by the veteran throughout the current appeal that he did not 
have foot or ankle problems prior to service and that this 
symptomatology began during his military basic training.  The 
veteran's descriptions of his lower extremity condition are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Importantly, however, such 
descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulation.  

A complete and thorough review of the service medical records 
reflect the veteran's admission, at the time of the Board of 
Medical Survey in November 1962, that he had experienced 
difficulties with his feet prior to enlistment but that these 
problems were only minor and occasional due to the fact that 
he had not walked much before service.  Further, the military 
physician who examined the veteran's lower extremities in 
October 1962 diagnosed severe pronation of the ankles as well 
as flat feet and expressed his opinion that this disability 
existed prior to the veteran's entrance into active military 
duty.  Consequently, given these findings, the Board 
concludes that the presumption of soundness does not attach 
to the veteran in the present case.  

Furthermore, the evidence obtained from the in-service and 
post-service examination reports in the present case does not 
indicate an increase in the underlying pathology of the 
veteran's pre-existing bilateral foot and ankle disorder.  In 
this regard, the Board acknowledges that the November 1962 
Report Of Board Of Medical Survey includes the medical 
opinions that the veteran's bilateral foot and ankle 
disability existed prior to his enlistment and that the 
disorder "is considered not to be the proximate result of 
performance of active duty involving basic pay as defined by 
law."  Moreover, the examiner who conducted the VA foot 
examination in April 2003 expressed his opinion that it is as 
likely as not that the symptomatology associated with the 
veteran's flexible pes planus with plantar fasciitis (also 
described as heel spur syndrome) increased during basic 
training but that the underlying condition of flexible pes 
planus was not permanently worsened during his short period 
of active duty.  

The Board acknowledges that the veteran's private physician 
has expressed his opinion that the veteran's bilateral foot 
and ankle disability began during his active military service 
and has continued since then.  Significantly, however, the 
doctor's conclusions appear to have been based upon 
statements made by the veteran himself.  As such, the 
physician's statements cannot be considered competent medical 
evidence.  See, LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(in which the Court stipulated that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence and that a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

In this regard, the Board notes that, in the September 2000 
letter, the veteran's physician referenced the veteran's 
"military medical record for physical information regarding 
[the] patient . . . during basic training and the request of 
discharge reason."  Importantly, however, this doctor did 
not specifically state that he had reviewed the veteran's 
service medical records.  If the physician had in fact 
reviewed these records, he would have noticed the veteran's 
November 1962 admission that he had experienced difficulties 
with his feet prior to enlistment but that these problems 
were only minor and occasional due to the fact that he had 
not walked much before service.  Moreover, the doctor has not 
specifically stated that he had reviewed the medical records 
reflecting treatment that the veteran had received prior to 
his entrance into active military duty.  

Consequently, given the April 2003 VA examiner conclusion 
that the veteran's pre-existing feet problems during service 
represented nothing more than acute exacerbations rather than 
a permanent worsening of underlying pathology, the Board 
finds that this evidence constitutes clear and unmistakable 
evidence that any worsening in service was due to the natural 
progression of the disability.  The preponderance of the 
evidence is, therefore, against the veteran's claim of 
entitlement to service connection for a bilateral foot and 
ankle disability.  As such, his claim for such a disorder 
must be denied.




ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a bilateral foot and ankle disability, the appeal is 
granted to this extent only.  

Service connection for a bilateral foot and ankle disability, 
defined as flexible pes planus with plantar fasciitis (heel 
spur syndrome) is denied.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

